Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments presented in the pre-appeal request filed 7/11/2022 have been considered but they are not persuasive. 
The arguments do not address the prior art as applied to the claims.  There appears to be a disconnect between the claim language presented, in light of the supporting disclosure (e.g. figures), and Applicant’s understanding of the prior art applied in the rejection(s).  The previous rejections are maintained, however marked up figures of both the Applicant’s depiction of the claimed subject matter and the cited prior art are provided such that it is unambiguous what elements are being claimed, and how they are obviated by the prior art.

It was noted, during the requested pre-appeal[s], that it very difficult to identify, with specificity, what Applicant regards as their invention because various structures and features are claimed as a “material” or a “portion” – however, this language is not used in the written description.  For example. “a first conductive material” and “a second conductive material” is unclear if Applicant intends to limit the claim by an actual element within a layer, a layer itself, or something else.  It appears from past interviews and communications, that the Applicant instead means metallization regions 1640 and 1650 which are distinct portions of the same metallization layers.  Because the terminology defining elements as a first and second materials would ordinarily be interpreted using ordinary and plain meaning and there is no definition in the written description that otherwise provides notice of some other meaning, Applicant’s arguments attempting to impart some other meaning is inconsistent with long standing Supreme Court and Federal Circuit precedent. “a claim construction analysis must begin and remain centered on the claim language itself, for that is the language the patentee has chosen to particularly point out and distinctly claim the subject matter which the patentee regards as his invention.” Innova/Pure Water, Inc., 381 F.3d at 1117.

For clarity, the Examiner has provided a mapping of the Applicant’s pending claim 1 to the figures, based on Applicant’s originally filed written description in combination with the numerous interviews discussing the claimed subject matter with respect to Applicant’s figure 16B. 


Claim 1. A semiconductor device comprising: a first semiconductor die 300 encapsulated within an encapsulant 400 (Claimed elements are highlighted in black in below mark-ups of fig. 16b.); 

    PNG
    media_image1.png
    405
    706
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    311
    728
    media_image2.png
    Greyscale


a through via 200a extending from a first side of the encapsulant to a second side of the encapsulant (Claimed elements are highlighted in black in below mark-ups of fig. 16b.); 

    PNG
    media_image3.png
    386
    838
    media_image3.png
    Greyscale




a first redistribution layer electrically connected to the first semiconductor die (See below mark-up.  The claimed redistribution level[s] is located within the black box area.); 

    PNG
    media_image4.png
    497
    1855
    media_image4.png
    Greyscale




a dielectric layer over the first redistribution layer (Claimed dielectric layer is shaded black and located within the boxed region as highlighted in below mark-up of fig. 16b.);

    PNG
    media_image5.png
    382
    1797
    media_image5.png
    Greyscale



a first conductive material 1640 extending through the dielectric layer (This is understood to be the portion circled and labeled 1640 in Applicant’s figure 16B, which passes though the above identified dielectric layer level and contacts the underlying redistribution layer as shown in the following mark-up of figure 16b.) and 

    PNG
    media_image6.png
    292
    460
    media_image6.png
    Greyscale

in 1640 physical contact with a first portion of the first redistribution layer 1670 at a first interface [i.e. Interface at dotted lines appear to touch.  The interface is not defined nor described in the written description. Because the shading is uniform, and there are no differences in regions other than dotted lines, the “interface” as claimed appears to be an arbitrary location & the first and second conductive material may be metal in the same layer(s). See 37 CFR § 1.84(m); See also, mark-up of fig. 16b above.), 

    PNG
    media_image7.png
    356
    702
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    400
    618
    media_image8.png
    Greyscale


the first interface having a first width (see below regarding first and second widths. Note: the direction and boundaries of a “width” are not defined.  Essentially, this limitation reads on all x, y, z directions without any additional structural constraints.); 

 a second conductive material extending through the dielectric layer and in physical contact with the first portion of the first redistribution layer at a second interface 

    PNG
    media_image8.png
    400
    618
    media_image8.png
    Greyscale

    PNG
    media_image7.png
    356
    702
    media_image7.png
    Greyscale





wherein at least part of the second interface is located directly over the through via (See below mark-up fig. 16b.  Boxed region highlights the above identified location of the second interface that is above the via.), 

    PNG
    media_image9.png
    544
    376
    media_image9.png
    Greyscale


the second interface having a second width less than the first width (Note: the support for this limitation is in the Applicant’s figures which are not understood to be to scale.  As the widths are not explicitly identified, nor is there a corresponding written description, it is interpreted that an interface at a bump region is wider than an interface at a non UBM region.  See mark-up figure 16b below pointing to the generally assumed width locations.),  
    PNG
    media_image10.png
    400
    618
    media_image10.png
    Greyscale



the first portion 1670 of the first redistribution layer extending continuously from the first interface to the second interface (See figure below noting, redistribution portion 1670 connects the first and second conductive materials 1640 and 1650 respectively.),
the second conductive material 1650 also in physical contact with a second portion of the first redistribution layer (See mark-up fig. 16b below.  The second conductive material is actually a layer which extends to form a bridge structure electrically connecting a first portion of the redistribution layer to a spaced apart second porting of the redistribution layer.),
    PNG
    media_image11.png
    485
    775
    media_image11.png
    Greyscale

the second portion of the first redistribution layer being separated from the first portion of the first redistribution layer by the dielectric layer (see above mark-up fig. 16b), 



a first portion of the dielectric layer filling an entire area defined below the second conductive material to a straight line extending between a bottommost surface of the first portion of the first redistribution layer and a bottommost surface of the second portion of the first redistribution layer, the entire area being filled with only the first portion of the dielectric layer (See mark-up of fig. 16b highlighting a mushroom shaped portion of the dielectric layer located between the first and second portions of the redistribution layer and below portion of the second conductive material which electrically connects the first and second portions of the redistribution layer below.) ; 


    PNG
    media_image12.png
    485
    775
    media_image12.png
    Greyscale





an external connection 1000a (NOTE:  As per claims 3 & 4 this connection may be a pillar with a solder cap, and not a generic solder ball as depicted in figure 16b.  There is no figure provided by the Applicant’s depicting the electrical connection as recited in claims 3 and 4) in physical contact with the first conductive material (See below mark-up figure 16b- note the figure only shows a solder ball, however as per claims 3 and 4 with support of the written description may alternatively be a pillar with a solder cap, however the pillar and cap embodiment is not depicted in the originally filed application.); and 

    PNG
    media_image13.png
    443
    493
    media_image13.png
    Greyscale





a dielectric material 810 (i.e. top dielectric layer) extending continuously from an interface with the external connection to completely cover a surface of the second conductive material facing away from the through via (See below mark-up fig. 16b.  The dielectric material is shaded black for clarity.  As highlighted the black dielectric material covers the first and second conductive materials and contacts the external connecters.).
    PNG
    media_image14.png
    337
    1034
    media_image14.png
    Greyscale





Claim Objections
Claims 1-9 and 17 are objected to because of the following informalities: 

Determining the scope and content of claims 1-8 is not easy as substantial guesswork is involved in interpreting ambiguous claim terminology to describe particular elements of the device structure that is not explicitly used in the originally filed written description.

	The use of the term “material” does not appear to employ its ordinary and conventional meaning.  Claim 1 recites a “first conductive material” and “a second conductive material”.   However, based on the drawings and written description, these are part of the same metallization layer. For the purposes of examination, the first and second conductive material are interpreted to include a material of the metal layer.
 	Note claim 5 which reads “wherein the first conductive material comprises a first material and the second conductive material comprises the first material.”  Again, here it appears that Applicant is claiming the material  of a layer however the written description provides no guidance other than the first and second conductive materials share a material (e.g. an element).
	Due to the fact that the “material” may be the same material of a layer as noted above, the limitations “first interface having first width” and “second interface having a second width less than the first width” is obfuscated because a layer comprising the same material will not have an interface per se. Essentially, the claim limitation becomes reduced to two arbitrary lines drawn on a layer. Moreover, “conductive material(s)” do not have interfaces with themselves ordinarily.  Note that Applicant’s presented figure 16b, which has been repeatedly relied on by the Applicants to provide description and support for the device structure in the locations, does not depict the interface in the region over the via.  The metallization layers are depicted as integral structures.  
A “portion” of “a first redistribution layer” does not provide clear and explicit boundaries.  In particular, when the claims are directed to boundaries of the same layer.  Without a clear delineation, an interface is and what its widths, dimensions, and boundaries are and one cannot clearly compare which width is larger.

Claim 9 recites “a first dielectric material” and “second dielectric material different from the first dielectric material” is not clear because it may encompass two elements, two stoichiometries, two entirely different metals, the components of an alloy, etc.  Alternatively, is the limitation merely describing a gap in the layer that is not readily apparent from the drawings.  The claim further states the “second dielectric material” is the dielectric which fills the region between the first portion and second portion of the redistribution layer.  As noted above, this appears to reference the mushroom shape dielectric material (see mark-up 16B). 

    PNG
    media_image12.png
    485
    775
    media_image12.png
    Greyscale


The “first dielectric material” is understood to be the dielectric located between portions 1650 and 1640 (see below mark-up 16B)

    PNG
    media_image5.png
    382
    1797
    media_image5.png
    Greyscale


How are these a different material, when the material as from the specification the same matter?  From the disclosure and figures, as best understood the different material may be actually just different regions of the same patterned layer.  This unconventional use of terminology obfuscates the claims and has led to miscommunications between Applicant and the Examiner. It is therefore requested that Applicant clarify the intended scope of their claimed invention.

Claim 8 further repeatedly uses the term “portion” which may be any part of the structure based on its plain and ordinary meaning.  The metes and bounds of “portion” effectively have no specificity. Thus, if Applicant desires that the claims are interpreted to mean a specific part of the structure, Applicant will need to claim the structure with specificity.

Claim 17 uses the term “portion” and “material”.  The claim recites “the first portion, second portion, and third portion” however these limitations appear to merely require the UBM layer to be the first and second portion and a lower RDL layer to be a third portion.  The plain meaning of portion would imply parts of a whole or same object, however the RDL appears to be distinct from the UBM layer.   Also, the intended meaning of the term “material” for the first and second insulating materials are understood in the same manner as understood as discussed with claim 9 above.  

    PNG
    media_image12.png
    485
    775
    media_image12.png
    Greyscale
 
    PNG
    media_image5.png
    382
    1797
    media_image5.png
    Greyscale


Appropriate clarification and correction is required if Applicant desires that the claims are interpreted in a manner other than denoted above.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew et al. (US 20150041987 A1) in view of Park ( US 7977783 B1) and in view of Shih et al. (US 9761559 B1) and/or Hu et al. (US 8957694 B2).

    PNG
    media_image15.png
    479
    706
    media_image15.png
    Greyscale

Regarding claim 1, Yew teaches semiconductor device comprising: 
a first semiconductor die [120A] encapsulated within an encapsulant [122]; 
a through via [130] extending from a first side of the encapsulant [122] to a second side of the encapsulant (see mark-up of Yew fig. 6 below); 

    PNG
    media_image16.png
    278
    708
    media_image16.png
    Greyscale

The above recited features highlighted above in the marked-up figure of Yew is directly analogous to Applicant’s fig. 16B Marked up below.  Hereafter, for comparison marked up portions of Applicant’s figure 16B will be provided for provide clarity based on the claim language and a one-to-one matching of the elements in Yew may be more easily observed.

    PNG
    media_image17.png
    345
    746
    media_image17.png
    Greyscale

a first redistribution layer [102-108 RDL] electrically connected to the first semiconductor die [120A]; 

    PNG
    media_image18.png
    314
    697
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    230
    741
    media_image19.png
    Greyscale


a dielectric layer over the first redistribution layer [Top surface of RDL dielectric metal level 108, directly below dielectric layer 106.] (See below zoomed in mark-up and one-to-one matching of relevant portions of Applicant’s figure and Yew et al.  The equivalent dielectric layers are shaded black for clarity.); 
    PNG
    media_image20.png
    584
    909
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    250
    748
    media_image21.png
    Greyscale


a first conductive material [ Upper metallization layer of RDL 108 at a bump location. ] extending through the dielectric layer [106]  and in physical contact with a first portion of the first redistribution layer  [ Metallization layer at a bump location which extends though the dielectric layer] at a first interface (The interface is a location where the upper metallization transitions to the redistribution layer, as best understood from Applicant’s figures. See marked up figure below.  Note there is no clear interface in the Applicant’s figure representing the claimed feature.  Only a continuous layer between the first conductive layer and the redistribution layer.  As such this interface is an imaginary line somewhere at the transition between the upper metallization layer and the redistribution layer.  One may arbitrarily point to the analogous location in Yew and identify it as the interface.), the first interface having a first width (The interface location of Yew has some finite value for a width.  See below marked-up relevant portions of Yew mapping Applications defined elements to the analogous features of Yew. )

    PNG
    media_image22.png
    616
    563
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    403
    756
    media_image23.png
    Greyscale

a second conductive material (i.e. Applicant’s region 1650 which is analogous to region of Yew identified in the marked up figure 6 above.) extending through the dielectric layer and in physical contact with the first portion of the first redistribution layer at a second interface ( see Yew above marked up figure as compared to Applicant’s marked-up figure),
wherein at least part of the second interface is located directly over the through via (Yew Fig. 6 – As shown in Yew figure 6, the level of conductive material 126 having the second interface is located directly over the through via[s] 130).
 

    PNG
    media_image24.png
    677
    605
    media_image24.png
    Greyscale


the first portion of the first redistribution layer extending continuously from the first interface to the second interface; (See marked-up one-to-one matching below.  Yew depicts the first redistribution layer extending from the identified first interface to the second interface.) 

    PNG
    media_image25.png
    607
    489
    media_image25.png
    Greyscale

an external connection [126/128] in physical contact with the first conductive material (previously identified portion of upper metallization 108 analogous to Applicant’s identified first conductive material 1640.); and 

    PNG
    media_image26.png
    596
    489
    media_image26.png
    Greyscale

a dielectric material [106/103B] extending continuously from an interface with the external connection to completely cover a surface of the second conductive material facing away from the through via (Yew Fig. 6). 

    PNG
    media_image27.png
    871
    790
    media_image27.png
    Greyscale



    PNG
    media_image28.png
    277
    768
    media_image28.png
    Greyscale

The prior art reference Yew is merely silent upon the first interface width being wider than the second interface width and wherein the second conductive layer connects the first redistribution layer to a second redistribution layer portion.

    PNG
    media_image29.png
    379
    615
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    384
    801
    media_image30.png
    Greyscale

Regarding the referenced figure 6 of Yew, showing second interface having a second width less than the first width – as noted above, when the claim is referring to the same material layer, an infinite, arbitrary set of interfaces may be drawn. While not required by the claim per se, the Examiner has provided secondary reference Park et al. which shows an analogous structure to what the Examiner best understands Applicant intends to claim.  

Secondary prior art reference Park et al. discloses an analogous RDL level for connecting external connectors with a chip.  The RDL levels of Park et al. are directly analogous to the claimed elements as depicted.
Park et al. figure 11A provides a larger detailed drawing demonstrating a UBM level of an RDL having a first conductive material, a second conductive material where the first and second conductive materials directly contact a first portion of a redistribution layer and first and second interfaces.

    PNG
    media_image31.png
    609
    1122
    media_image31.png
    Greyscale


Park et al. figure 11a clearly depicts first and second interfaces where the first and second conductive material interfaces with the first portion of the redistribution layer. (see marked-up Park fig. 11A above).  As observed in the figure of Park, the first interface, shown to extend the entire length below bump 160, appears to be much larger than the second interface.  As such Park reasonably demonstrates a first width being “larger” than an RDL via located in the same level, wherein the RDL level depicted is substantially the same as understood from the Applicant’s own representation of an RDL/UBM via structure.  Park et al further demonstrates the RDL/UBM level formed in the same exact manner and having substantially relative sizes [widths] as provided in the Applicant’s specification/drawings and having substantially the same shapes as depicted in the Applicant’s own figures which provide support for the shapes and relative sizes of the elements of the claimed invention.  

    PNG
    media_image29.png
    379
    615
    media_image29.png
    Greyscale

    PNG
    media_image31.png
    609
    1122
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    283
    491
    media_image32.png
    Greyscale

Figure 11A of Park depicts a UBM/RDL over and connected to a semiconductor device having
a first redistribution layer [metal layers 151, 152, 144, 143,113, etc. Dielectric/insulating/passivation/etc. layers 840, 140, 120, 114] electrically connected to the first semiconductor die [110]; 
a dielectric layer [140] over the first redistribution layer; 
a first conductive material [151 – wider regions] extending through [opening 142] the dielectric layer [140]  and in physical contact with a first portion [131] of the first redistribution layer at a first interface, the first interface having a first width (the interface has a width to the identical extent to at which the Applicant’s own drawings provide support for.); 
a second conductive material [144 – narrower] extending through the dielectric layer [140] and in physical contact with the first portion [131] of the first redistribution layer at a second interface, the second interface having a second width less than the first width (The second width interface has a width to the identical relative extent to at which the Applicant’s own drawings provide support for.),  the first portion of the first redistribution layer extending continuously from the first interface to the second interface, 
the second conductive material [144] also in physical contact with a second portion [231] of the first redistribution layer, the second portion of the first redistribution layer being separated from the first portion of the first redistribution layer by the dielectric layer [140]1, 

    PNG
    media_image33.png
    606
    1122
    media_image33.png
    Greyscale

a first portion of the dielectric layer filling an entire area defined below the second conductive material to a straight line extending between a bottommost surface of the first portion of the first redistribution layer and a bottommost surface of the second portion of the first redistribution layer (Park Fig. 11A), the entire area being filled with the portions of the dielectric layer (Park Fig. 11A)

    PNG
    media_image34.png
    606
    1121
    media_image34.png
    Greyscale

Note that elements 233 and 252 are not required to be located where shown in referenced figure 11A.  As per Col. 5, lines 45-47 of Park et al. the lines are known to “detour” around and thus not though as shown. Below is a marked-up figure showing what Fig. 11A would look like when elements 233 are omitted in the area and detoured as described [i.e. “detoured” around].

    PNG
    media_image35.png
    605
    1123
    media_image35.png
    Greyscale
 
As shown above, merely omitting the conductive lines by detouring through another location other than under the bridge portion as described in Col. 5 lines 45-47 will result in a directly analogous area completely filled as depicted in Applicant’s figure 16B.

Park further discloses, an external connection [160] in physical contact with the first conductive material [151]; and 
a dielectric material [840] extending continuously from an interface with the external connection to completely cover a surface of the second conductive material [144] facing away from the through via (Park Fig. 11A)

As provided above Park teaches the claimed structure above the chip is known and practiced in the art.  For additional clarity see marked-up relevant portions of the cited figure as one-to-one compared to the claimed elements of Applicant’s figure 16b,

    PNG
    media_image36.png
    878
    815
    media_image36.png
    Greyscale

As evidenced by the one-to-one matching all elements located over and connected to the claimed encapsulated chip were known and used in the prior art.  At the time of filing, it would be obvious to one of ordinary skill in the art to modify Yew by forming/shaping the RDL levels as demonstrated in Park et al. such that the first and second conductive materials are arranged over and connect first and second portions of the underlying redistribution layer thereby connecting the external connections to the chip.  As shown in Park the claimed arrangement and shapes were known and practiced in the art and provide the same generic expected results and benefits of providing electrical routing redistribution from the chip to the external connections.  The shapes/arrangement as shown in Park is a functionally equivalent for the same purpose, thus would be considered an obvious and expected variant of the analogous elements of Yew.

Further regarding the area below the second conductive material being filled with “only the first portion of the dielectric layer”, since this has been a point of contention during examination of the claims, it is again noted the area of Park fig. 11A comprises lines 233 located in filled space between the two portions of the redistribution layer.  As shown in figure 4A of Park, lines 233 are merely routing lines.  These in the specific space may be omitted should one not desire or need the lines 233 in the location. 
Note: omitting of the elements does not render the bridge structure defective or provide any unexpected results/benefit. See Shih et al. figure 12 (US 9,761,559) and/or Hu et al. Figure 4 (US 8,957,694) demonstrating the generic upper level UBM/RDL bridge connecting two lower level RDL lines.  As shown in the prior art one of ordinary skill in the art understands one may design a routing level with a bridge without lines passing there under.  The shape is directly analogous to the shape of Park should 233/253 omitted in the area by rerouting [detour] or omitting altogether.  The bridge as suggested, is expected to route the line around structures and still function as a conductor as demanded by routing layout. When certain lines are not needed they need not be patterned and can be optionally omitted. Therefore, it would be obvious to omit the lines to one of ordinary skill in the art, at the time of filing, should lines not be needed or desired to be routed in a different location.  The simple connecting two separated portions of a redistribution layer with a second conductive material as shown in Park would function and be expected to work just the same regardless of having lines in the location.

In light of the teachings of Park it would be obvious to one of ordinary skill in the art, at the time of filing, replace the RDL level of Yew with Park should the design layout be desired, as a conventional RDL/UBM levels are known and understood to be capable having the clamed shapes/layout.  When there is a design need to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  With the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  See KSR v. Teleflex.

Regarding claim 2, Yew in view of Park disclose a semiconductor device of claim 1, wherein the external connection is a solder ball (Yew Fig. 6 – [128] & Park Fig. 11A [160]). 

Regarding claim 3, Yew in view of Park disclose a semiconductor device of claim 1, wherein the external connection is a conductive pillar 126  (Yew Fig. 6 – [128] & Park Fig. 11A [160]).  Note: A pillar is not explicitly depicted in the originally filed description.  At best a conductive structure (such as copper) with substantially vertical side walls and a cap that may be solder is a pillar.  As best understood the pillar is the metal directly below the solder and the solder ball is a cap.  The elements described by Yew directly correspond to the provided written description and figures. 

Regarding claim 4, Yew in view of Park disclose a semiconductor device of claim 3, further comprising a metal cap layer 128 on the conductive pillar 126 (Yew Fig. 6 – [128] & Park Fig. 11A [160]).

Regarding claim 5, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first conductive material comprises a first material and the second conductive material comprises the first material (Yew Fig. 6 & Park Fig. 11A – see regarding claim 1, the elements are part of the same metallization level.  Specifically, the upper level of the RDL structure referred to in the written description as a UBM trace.  It is further noted the claim language here may be considered unclear.).

Regarding claim 6, Yew in view of Park disclose a semiconductor device of claim 5, wherein the first portion of the first redistribution layer comprises a second material different from the first material (Yew Fig. 6 & Park Fig. 11A – Note, as understood the metal levels are formed by a build-up process (layer-by-layer) making each separate layer which is commensurate in scope with as described in the original written description as best understood.  This limitation may also be unclear in the same manner as claim 5 above.  From the ambiguousness of the disclosure and preceding claims, different material may mean two separable layers formed of the same materials (i.e. a first copper layer formed on a second copper layer) or alternatively a first material that is different that a second material (i.e. Aluminum is a different material than Copper).  Due to the ambiguousness of the disclosure both interpretations may be equally possible.).  

Regarding claim 7, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first semiconductor die is electrically connected through the first portion of the first redistribution layer to both the second conductive material and the first conductive material (Yew Fig. 6 & Park Fig. 11A – See below marked-up one-to-one matching for clarity.).

    PNG
    media_image37.png
    778
    798
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    878
    815
    media_image38.png
    Greyscale


Regarding claim 8, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first semiconductor die is part of a package-on-package structure (Yew Fig. 6 - the figure is a conventional art recognizable package on package (POP) structure.).

    PNG
    media_image39.png
    275
    722
    media_image39.png
    Greyscale

Regarding claim 9, Yew in view of Park disclose a semiconductor device comprising: 
an external connector; 
a underbump metallization layer (i.e. per claim 1, first conductive material) with a first portion and a second portion, the first portion of the underbump metallization layer being in direct physical contact with the external connector 128 (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
a first dielectric material separating the first portion of the underbump metallization layer and the second portion of the underbump metallization layer (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1, this is the same dielectric as located between the first and second conductive layers); 
a second dielectric material different from the first dielectric material (this is understood to mean separable layers or different regions not different material compositions. For example, a different material layer may be simply formed in a different processing step thus be a different material.  See Applicant’s specification ¶45.  Without specifying a specific material for each layer component, the claim may be interpreted to encompass the broadness of the disclosure.  Note also how claim 5 establishes first and second materials may comprise the same material.  Regardless of whether or not the material is integral (same material) or separable (formed in different processing steps) to make a known object integral or separable are considered obvious variants.  See MPEP 2144.04.) separating the first portion of the underbump metallization layer and the second portion of the underbump metallization layer, wherein a combination of the first dielectric material and the second dielectric material electrically isolate every surface of the second portion of the underbump metallization layer except for a first surface and a second surface (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1 – Yew as modified by Park teach the claimed structure.  As depicted in Park, the dielectric layers maybe separable layers thus “different materials”); 
a first redistribution layer comprising: 
a first portion of the first redistribution layer in direct physical contact with the first surface (Yew Fig. 6 as modified by Park Fig. 11A as provided in regarding claim 1); and 
a second portion of the first redistribution layer in direct physical contact with both the second surface and the first portion of the underbump metallization layer, wherein the second dielectric material completely fills a region between the first portion of the first redistribution layer and the second portion of the first redistribution layer (Yew Fig. 6 as modified by Park Fig. 11A as provided in regarding claim 1), wherein the region between the first portion of the first redistribution layer and the second portion of the first redistribution layer is only filled with the second dielectric material (Yew Fig. 6 as modified by Park Fig. 11A as provided in regarding claim 1. Specifically note: It would be obvious to omit the routing lines of Park in the region by simply rerouting them in a different location, thereby leaving the area filled with only the dielectric material.) 
a semiconductor die electrically connected to the external connector through the first portion of the underbump metallization layer and electrically connected to the first portion of the first redistribution layer through the second portion of the underbump metallization layer (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
an encapsulant surrounding the semiconductor die (Yew Fig. 6 – See regarding claim 1);
and through vias extending from a first side of the encapsulant to a second side of the encapsulant, wherein at least one of the through vias is located directly below at least a part of the second surface (Yew Fig. 6– See regarding claim 1).

Regarding claim 10, Yew in view of Park disclose a semiconductor device of claim 9, wherein both the first portion of the underbump metallization layer and the second portion of the underbump metallization layer comprise a first material (Yew Fig. 6 & Park Fig. 11A).  (Note: As per the written description, the underbump is merely the location of the upper most RDL level where the solder/pillar is located.  The upper most RDL level is referred to a the UBM trace./ metallization layer.)

Regarding claim 11, Yew in view of Park disclose a semiconductor device of claim 9, wherein the second portion of the first redistribution layer comprises a second material different from the first material (Yew Fig. 6 & Park Fig. 11A – Note, as understood the metal levels are formed by a build-up process (layer-b- layer) making each separate layer which is commensurate in scope with as described in the original written description (i.e. ¶45). Note, reading the claim as broadly as described by the originally filed written description provided in the specification, different materially different levels may still be formed of a like or same metal.).  

Regarding claim 12, Yew in view of Park disclose a semiconductor device of claim 9, wherein the external connector is a solder ball (Yew Fig. 6 – [128] & Park Fig. 11A [160]). 

Regarding claim 13, Yew in view of Park disclose a semiconductor device of claim 9, wherein the external connector is a conductive pillar 126 (Yew Fig. 6 & Park Fig. 11A). Note: A pillar is not explicitly depicted in the originally filed description.  At best a conductive structure (such as copper) with substantially vertical side walls and a cap that may be solder is a pillar.  As best understood the pillar is the metal directly below the solder and the solder ball is a cap.  The elements described by Yew directly correspond to that of the instant application.

Regarding claim 14, Yew in view of Park disclose a semiconductor device of claim 13, further comprising a metal cap layer 128 over the conductive pillar 126 (Yew Fig. 6 & Park Fig. 11A).  Note: A pillar is not explicitly depicted in the figures nor described in originally filed written description.  At best, a conductive structure (such as copper), with substantially vertical side walls and a cap that may be solder is a pillar.  As best understood the pillar is the metal directly below the solder and the solder ball is a cap.  The elements described by Yew directly correspond to the provided written description and figures.

Regarding claim 15, Yew in view of Park disclose a semiconductor device of claim 9, wherein the second portion of the first redistribution layer is in direct physical contact with the second surface along a first interface with a first width and wherein the second portion of the first redistribution layer is in direct physical contact with the first portion of the underbump metallization layer (note as per the written description, the under bump is merely the location of the upper most RDL level where the solder/pillar is located.  The upper most RDL level is referred to a the UBM trace/metallization layer.) along a second interface with a second width larger than the first width (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1 regarding Park which depicts and suggests the same relative widths.). 

    PNG
    media_image38.png
    878
    815
    media_image38.png
    Greyscale

Regarding claim 16, Yew in view of Park disclose a semiconductor device of claim 9, wherein the first semiconductor die is part of a package-on-package structure (Yew Fig. 6 – Depicts an art recognized package on package device.).


Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew et al. in view of Park in view of Shih et al. and/or Hu et al in view of Huang (US 9,087,832).

Regarding claim 17, Yew in view of Park disclose a package structure comprising: a first package comprising: 
a molding compound laterally encapsulating a die and an electrical connector, the electrical connector (i.e. via) adjacent the die, the die having a first side and a second side opposite the first side (Yew Fig. 6 – See regarding claim 1); 
a redistribution layer (RDL) over the first side of the die and the molding compound (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
an under bump metallurgy (UBM) layer over the RDL (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
an insulating layer over the UBM layer (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); and 
a first conductive connector over a first portion of the UBM layer (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
 wherein: 
the UBM layer comprises a second portion separated from the first portion by a first insulating material of the insulating layer, at least a part of the second portion of the UBM layer directly overlying the electrical connector (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
 the RDL comprises a third portion disposed under and electrically coupling the first portion and second portion of the UBM layer (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
the first portion, second portion, and third portion electrically connected to the first conductive connector (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); and 
a second insulating material is interposed between the third portion of the RDL and the first insulating material, the first insulating material in a different material layer than the second insulating material (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1),
wherein the second insulating material completely fills the entire region located between the third portion of the RDL and a fourth portion of the RDL, the second insulating material being the only material within the entire region located between the third portion of the RDL and the fourth portion of the RDL (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1 – it would be obvious to omit the routing lines of Park in the region by simply rerouting them in a different location, thereby leaving the area filled with only the dielectric material.), the fourth portion of the RDL being in electrical connection with the third portion of the RDL through the second portion of the UBM (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1). 
Regarding the further limitation of wherein the electrical connector having a constant width from a first side of the molding compound (i.e. chip encapsulant) to a second side of the molding compound opposite the first side of the molding compound, and wherein the electrical connector has a height equal to the molding compound, similar to discussed regarding the support for the relative widths, the support for these limitation rest solely in the admittedly not to scale and imprecise provided figures.  The originally filed written description is silent upon what is to be considered a “constant width” and/or an “equal height”.  Note the terms “constant” and “height” are not recited anywhere in the written description. Thus, the reference Yew, obviates the claimed limitation because the connector is planar with the top surface of the mold material, as the planar surface is where the RDL levels are formed.  It is similarly reasonable to interpret Yew teaching the claims because the connector extends to the same height of the mold, thus having the same height, noting that the portion protruding from the opposite side may be considered a standoff or bond pad.  Further, at the scale shown, one may consider the connectors also substantially constant width, as the interpretation of the range is not precisely limited or defined in the specification as there is no written description and the understanding is solely relying upon not to scale figures.
Regardless, forming the structures to have a substantially constant width and a height equal to that of the mold is a known option.  For additional evidentiary support see also Huang et al. (of record) showing this known convention, as Huang depicts connectors having a constant width and a matching height equal to the molding material which encapsulates a chip and connectors and with a RDL level thereon, substantially similar to the instant application.

    PNG
    media_image40.png
    251
    398
    media_image40.png
    Greyscale

Below is a zoomed in and marked-up view of the connectors and molding material of Huang et al.

    PNG
    media_image41.png
    753
    1097
    media_image41.png
    Greyscale

In view of Huang, one of ordinary skill in the art would find it obvious to change the shapes of the device of Yew, such that the connectors of Yew have a constant width and are the same height/length that matches the thickness of the molding material because this is ordinarily a consequence of processing where patterning results in substantially similar geometries under specified conditions.  
Alternatively, one could merely replace the RDL level of Huang with the RDL level disclosed in Park et al. in the same manner as combining Yew and Park with respect to claim 1. In view of the cited prior art it is obvious to one of ordinary skill in the height/length are consequences of manufacturing and are thus predictable results.

Regarding claim 18, Yew in view of Park in view of Huang disclose a package structure of claim 17, wherein the RDL and the UBM layer electrically connects the die to the first conductive connector (Yew Fig. 6 & Park Fig. 11A).

    PNG
    media_image37.png
    778
    798
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    878
    815
    media_image38.png
    Greyscale


Regarding claim 19, Yew in view of Park in view of Huang disclose a package structure of claim 17 further comprising, a second package coupled to the first package using a second set of conductive connectors, the second package being proximate the second side of the die 
(Yew Fig. 6 - the figure is an art recognizable package on package structure.).

    PNG
    media_image39.png
    275
    722
    media_image39.png
    Greyscale



Regarding claim 20, Yew in view of Park, further in view of Huang teaches the package structure of claim 19 further comprising, a substrate coupled to the first package using the first conductive connector, and wherein the second package comprises a second die (Yew Fig. 6 & ¶32 – “[0031] FIG. 5 illustrates the formation of bond pads 126 and connectors 128 on the bottom surface 103B of the workpiece 103 to allow external devices to be electrically and physically coupled to the bottom package 100. The bond pads 126 and the connectors 128 may be similar to the bond pads 117 and connectors 118 described above and the descriptions are not repeated herein, although the bond pads 117 and 126 or the connectors 118 and 128 are not necessarily the same”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/26/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While not labeled in the region, dielectric material layer 140 fills the entire defined region.